Citation Nr: 0505605	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  98-19 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected low back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected pes planus.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected headaches.  









REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from June 1976 to 
September 1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
RO.  

The veteran had earlier withdrawn a request for a hearing at 
the RO in June 1996.  

In a rating decision of April 1998, the RO granted service 
connection for headaches and assigned a 10 percent evaluation 
effective on September 2, 1985.  



FINDINGS OF FACT

1.  The service-connected low back disability currently is 
not shown to be manifested by more than moderate impairment 
or a functional loss greater than 30 degrees on forward 
flexion.  

2.  The service-connected bilateral pes planus currently is 
not shown to be manifested by more than mild disablement.  

3.  The service-connected headaches are shown to have been 
manifested by more than mixed-type headaches, but the veteran 
has not been shown to have had prostrating attacks since 
service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 5292 
(2002) and Diagnostic Codes 5235 to 5243 (2004) effective on 
September 23, 2003.  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral pes planus 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a including Diagnostic Code 
5276 (2004).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected headaches have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.124a including 
Diagnostic Code 8199-8100 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by an April 2004 letter and the June 2004 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefits sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Consequently, the Board concludes that VA's 
statutory duty to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Any defect in notice in 
this case must be considered harmless.  


Factual Background 

In April 1986, the veteran filed his original claim of 
service connection for chronic headaches, a low back 
disability and a "foot condition."  

On November 1986 VA orthopedic examination, bilateral hallux 
valgus and bilateral pes planus were diagnosed.  The examiner 
also commented regarding the back.  The November 1986 X-ray 
studies revealed anterior oseophyte formation at L1-L2 and 
narrowing of the intervertebral spaces.  With respect to the 
feet, hallux valgus was present, bilaterally.  

By January 1987 rating decision, the RO granted service 
connection and assigned a 20 percent evaluation for a low 
back disability and granted service connection and assigned a 
10 percent evaluation for bilateral pes planus.  The RO 
denied service connection for chronic headaches.  

In April 1988, the veteran stated that he took analgesics for 
headaches and had a pinched nerve in the low back.  He stated 
that low back pain caused difficulty on bending and dressing.  
Such pain resulted from heavy lifting.  His feet were in 
constant pain, and he asserted that he did not walk very 
much.  

In December 1986, the Board denied increased ratings for 
bilateral pes planus and a low back disability.  The Board 
remanded the issue of service connection for headaches.  

On December 1997 VA examination of the spine, the examiner 
found no neurologic abnormalities.  There was no lumbar spine 
pain on motion.  There was no objective evidence of painful 
motion, spasm, weakness of the legs or lumbar spine 
tenderness.  The examiner diagnosed lumbar spine pain 
syndrome and L5 conjoint root.  

On December 1997 VA examination of the feet, the veteran 
complained of a burning sensation in the feet.  Pain was 
caused by extensive walking, according to him.  He stated 
that removing his shoes alleviated the pain.  

On objective examination, there was no foot pain, 
bilaterally.  There was no objective evidence of painful 
motion, spasm, tenderness, edema, instability or weakness of 
the feet.  Posture was normal.  The examiner diagnosed 
bilateral pes planus.  

On December 1997 neurologic examination, the examiner 
diagnosed mixed type headaches.  

In April 1998, the RO granted service connection for 
headaches and assigned a 10 percent evaluation effective on 
September 2, 1985, the day following separation from service.  

An October 1999 lumbosacral spine X-ray studies revealed 
narrowing at the L5-S1 disc levels.  

On May 2000 VA examination, the examiner found that the 
veteran had no need for crutches, cane or back brace.  The 
veteran stated that several bouts of low back pain caused 
functional impairment.  He indicated that he could not sweep, 
do yard work, paint or wash cars.  

His lumbosacral spine range of motion was from 0 to 70 
degrees of forward flexion and from 0 to 30 degrees of 
backward extension.  His lateral flexion and rotation were to 
35 degrees, bilaterally.  There was painful motion on the 
last degree of the range of motion.  

There was moderate objective evidence of painful motion, 
weakness, tenderness and moderate lumbar spasm.  There was no 
tenderness to palpation of the lumbar paravertebral muscles.  
The veteran's posture was normal.  The examiner diagnosed low 
back pain syndrome and right L5 conjoined root.  

On May 2000 VA neurologic examination, the veteran complained 
of having constant mixed type headaches.  The examiner 
diagnosed mixed type headaches.  

On May 2004 VA examination of the spine, the examiner noted 
that the veteran's posture and gait were normal.  The veteran 
was independent in the activities of daily living.  He did 
not need assistive devices in order to walk.  

The veteran's lumbosacral spine range of motion was from 0 to 
90 degrees of forward flexion, from 0 to 30 degrees of 
extension.  His lateral flexion was from 0 to 30 degrees.  
His rotation was from 0 to 45 degrees.  The examiner did not 
provide a diagnosis regarding the low back.  

On May 2004 VA examination of the feet, the veteran 
complained of bilateral foot pain that was proportional to 
amount of walking or standing.  The veteran reported callus 
formation of the forefeet bilaterally.  He denied swelling.  
The veteran wore soft shoes but did not require prescription 
orthopedic devices.  

The examiner diagnosed bilateral mild pes planus.  The pes 
planus was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  The veteran's gait was mildly 
antalgic.  There were calluses on the metatarsal heads.  

The veteran could squat, stand on his toes, rise on his heels 
and pronate the feet.  The examiner diagnosed, in pertinent 
part, bilateral mild pes planus.  

On June 2004 VA neurologic examination, the veteran 
complained of daily headaches and indicated that he used 
analgesics every day.  The examiner diagnosed daily tensional 
migrainous headaches that were not prostrating.  


Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Low back 

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5292.  
38 C.F.R. § 4.71a (2002).  

Diagnostic Code 5292 [limitation of motion, lumbar spine] 
provides the following ratings:  40 percent for severe; 20 
percent for moderate; and 10 percent for slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002).  

Effective on September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (now codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  

The revised regulations provide as follows:  General Rating 
Formula for Diseases and Injuries of the Spine:  (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

100 percent for unfavorable ankylosis of the entire spine;  
50 percent for ankylosis of the entire thoracolumbar spine;  
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;  30 percent for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004).  

Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.  

For the period before September 26, 2003, no more than a 20 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  The veteran's lumbar spine 
range of motion as described on May 2004 VA examination 
report, in particular forward flexion of 0 to 90 degrees, 
cannot be said to reflect severe limitation of low back 
motion.  

Indeed, the veteran's low back disability has never been 
described as severe pursuant to objective examination, and 
lumbar range of motion has not been characterized as severe.  
A 40 percent evaluation under Diagnostic Code 5292 requires 
severe low back limitation of motion.  Id.  Such level of 
disability has not been shown, and a 40 percent evaluation 
under Diagnostic Code 5292 is not warranted.  

The Board notes that other Diagnostic Codes effective prior 
to September 26, 2003 would not yield a higher evaluation in 
that the veteran does not suffer from lumbar spine ankylosis, 
residuals of vertebral fracture, intervertenral disc 
syndrome, or other symptomatology that would warrant 
consideration of other diagnostic codes.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5285 through 5295 (2002).  

Under the new criteria, a 30 percent evaluation would entail 
forward flexion to 15 degrees or less.  The veteran's forward 
flexion is from zero to 90 degrees.  Thus, a 30 percent or 
higher under the new criteria is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243 (2004).  

Excess fatigability, incoordination, or appreciable 
functional loss due to pain and weakness havee not been 
shown.  Indeed, the veteran's posture and gait have been 
characterized as normal, he is able to maintain employment, 
and does not require low back assistive devices such as 
braces, crutches, or canes.  No additional compensation under 
the DeLuca criteria is warranted, therefore.  

As apparent from the foregoing, the Board has considered the 
potential application of various provisions of 38 C.F.R. 
Parts 3 and 4 (2002, 2004) whether or not raised by the 
veteran, as required by Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of low back disability not 
contemplated in the currently assigned 20 percent rating 
permitted under the applicable rating criteria.  


Pes planus 

The veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 5276.  
38 C.F.R. § 4.71a.  Under Diagnostic Code 5276, bilateral 
flatfoot that is mild with symptoms relieved by a built-up 
shoe or arch support warrants a noncompensable evaluation.  

A 10 percent rating requires moderate flatfoot with the 
weight-bearing line being over or medial to the great toe, 
inward bowing of the tendo achilles, and pain on manipulation 
and use of the feet.  Severe bilateral flatfoot warrants a 30 
percent rating where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

The veteran is already in receipt of a 10 percent evaluation 
for bilateral pes planus.  His disability has consistently 
been described as mild.  Although he does wear soft shoes to 
alleviate pain, he does not require any orthopedic assistive 
devices such as shoes inserts or specially made shoes.  There 
is no marked deformity of the feet or swelling.  

Thus, although he does have objectively demonstrated 
callosities, because his disability has been characterized as 
mild and because he appears to be able to treat symptoms with 
self-care, a 30 percent evaluation, reserved for the most 
severe form of the disability, is not warranted.  

The Court has held that where a Diagnostic Code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5276, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

The Board observes in passing that even if 38 C.F.R. §§ 4.40 
and 4.45 were potentially applicable the clinical findings 
would not warrant increased evaluations under 38 C.F.R. §§ 
4.40 and 4.45.  VA examinations have shown that the veteran 
has full use of his feet, is not in need of orthotics, and 
has minimal disability.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2004) whether or not 
raised by the veteran, as required by Schafrath.  However, 
the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of bilateral pes planus not 
contemplated in the currently assigned 10 percent rating 
permitted under the applicable rating criteria.  


Headaches 

The veteran's headaches have been rated by the RO under the 
provisions of Diagnostic Code 8199-8100.  38 C.F.R. §§ 4.20, 
4.27, 4.124a.  

Diagnostic Code 8100 pertains to migraine headaches.  Under 
this provision, a 10 percent evaluation is assigned for 
headaches with characteristic prostrating attacks averaging 
one in two months over the previous several months.  A 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation is warranted for headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a.  

A review of the medical data reveals that the veteran's 
service-connected headaches warrant no more than a 10 percent 
disability evaluation.  Id.  The veteran has complained of 
headaches consistently over the yes and stated that he had to 
use analgesics to alleviate the pain.  

However, his headaches have not been shown to be prostrating.  
Absent such a showing, a 30 percent evaluation cannot be 
granted.  Such a rating would necessitate prostrating attacks 
at least once a month.  Such level of headache disability has 
not been demonstrated.  Under this regulatory provision, 
again, the veteran is not entitled to an evaluation in excess 
of 10 percent for his service-connected headaches.  Id.  

The Board has considered the potential application of various 
provisions of 38 C.F.R. Parts 3 and 4 (2004) whether or not 
raised by the veteran, as required by Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of headaches not contemplated 
in the currently assigned 10percent rating permitted under 
the applicable rating criteria.  

The Board notes that the veteran's headache disability does 
not appear to have fluctuated markedly since the effective 
date of service connection in September 1985.  Thus, a staged 
disability rating is not warranted.  See Fenderson, supra.  



ORDER

An increased rating for the service-connected low back 
disability is denied.  

An increased rating for the service-connected pes planus is 
denied.  

An increased rating for the service-connected headaches is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


